Title: General Orders, 3 February 1781
From: Washington, George
To: 


                        
                             Saturday February 3d 1781
                            Parole
                            Countersigns
                        
                        Returns of all the men who have not had the small pox to be given in to the Orderly Office by Brigades as
                            soon as possible.
                        The Honorable the Congress have been pleased to make the following Election.
                        In Congress January 17. 1781.
                        Congress proceeded to the Election of a director of the Military Hospital and the ballots being taken.
                        Doctor John Cochran was elected.
                    